477 So. 2d 692 (1985)
Marvin BURR
v.
Audrey Griffin BOONE.
No. 85-CC-1857.
Supreme Court of Louisiana.
November 15, 1985.
PER CURIAM.
Writ granted. The decision of the Court of Appeal is reversed. The trial court has jurisdiction under R.S. 13:1702(A)(3) which grants jurisdiction to Louisiana courts in change of custody cases when the child in question is physically present in this state and has been subjected to mistreatment or abuse which necessitates the exercise of emergency jurisdiction.
Unlike the hypothetical situation described by this court in dicta in Dillon v. Medellin, 409 So. 2d 570 (La.1982), a prima facie case supporting the exercise of jurisdiction has been established. In the case at bar, facts supporting the exercise of emergency jurisdiction have been corroborated by the Louisiana Department of Health and Human Resources' investigation of the alleged sexual abuse.